Citation Nr: 1419745	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1. In an unappealed August 2006 rating decision, the Veteran was denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2. The evidence associated with the claims file subsequent to the August 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  The Veteran's peripheral neuropathy of the bilateral lower extremities is due to herbicide exposure in service.


CONCLUSIONS OF LAW

1. The August 2006 rating decision that denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2002).

2. Since the August 2006 rating decision, new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities is met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

In August 2006, the RO denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7105 (West 2002).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the denial of service connection for peripheral neuropathy of the bilateral lower extremities in August 2006 was lack of evidence that the Veteran's peripheral neuropathy began in service or within the one-year presumptive period following discharge, or was otherwise related to service.  See 38 C.F.R. § 3.307, 3.309(e).  Evidence received since that denial, in particular, statements from the Veteran's private physician, suggests otherwise.  Accordingly, the Board finds that new and material evidence has been received and that the claim is reopened.

The Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities in or around 1980, although he states he had the condition since he left Vietnam.  He has claimed it is due to herbicide exposure, which has already been conceded by the RO.

VA regulations provide for presumed service connection for certain diseases that have been associated with herbicide exposure, which are listed at 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6) (2013).  Acute and subacute peripheral neuropathy are listed among the diseases for which this presumption is available; however, the Veteran does not have acute or subacute peripheral neuropathy.  His diagnosis is peripheral neuropathy, thus the presumption is not applicable.  But he may still be able to show service connection via direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's treating physician opined several times, most recently in August 2012, that it is likely his peripheral neuropathy of the bilateral lower extremities is related to his exposure to chemicals while stationed in Vietnam.  There is no other evidence that probatively outweighs the positive opinion set forth by the Veteran's physician.  Accordingly, the criteria for service connection are met, and the claim is granted.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


